Citation Nr: 0943793	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  04-35 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1975 to August 
1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Veteran's claim was previously before the Board in 
November 2007 and remanded at that time for additional 
evidentiary development.  The required development was 
completed, but unfortunately, another remand is required for 
the reasons discussed below.

The Veteran was granted service connection for a psychiatric 
disorder, to include bipolar disorder, in an August 2009 
rating decision.  As this constitutes a full grant of the 
benefits sought, the issue is no longer in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran in this case contends that his heart condition is 
related to service.  Service treatment records (STRs) 
associated with the claims file showed that the Veteran was 
afforded a clinical evaluation and physical examination in 
October 1975 prior to entering service.  The clinical 
evaluation was essentially normal and no cardiovascular 
abnormalities were found.  The Veteran also described his 
health as "good" and provided a past medical history in 
which he specifically denied ever having heart trouble. 

The Veteran was treated at sick call on more than one 
occasion for chest pain.  For instance, the Veteran was 
diagnosed and treated as having costochondritis in January 
and February 1976 after reporting subjective complaints of 
chest pain.  Subsequent STRs revealed continued treatment for 
costochondritis in July and August 1976.  However, the Board 
notes that the Veteran specifically denied having heart 
trouble in December 1980 at the time of a dental examination.  

The Veteran was also afforded a clinical evaluation and 
physical examination in March 1981 prior to discharge from 
service.  The clinical evaluation was normal and no 
cardiovascular abnormalities were found.  The Veteran 
described his health as "good" and provided a past medical 
history in which he specifically denied ever having heart 
trouble.  However, a chest x-ray conducted at that time was 
interpreted to show evidence of slightly prominent hilar 
regions bilaterally.  A notation on the x-ray report 
indicated that "this may be a normal variation for this 
patient but hilar adenopathy cannot be completely ruled out 
at this time."

A private chest x-ray administered in September 1989 as part 
of a worker's compensation claim (for a back injury) was 
normal.  

The Veteran presented to a VA medical facility in February 
1993 with subjective complaints of chest pain for 
approximately one and one-half hours.  The impression was 
anxiety-related chest pain.  A chest x-ray was interpreted to 
show no significant abnormalities, while an electrocardiogram 
(ECG) showed normal sinus rhythm.  However, a notation on the 
ECG report described these results as "abnormal" and noted 
the presence of "prolonged QT."

The Veteran subsequently underwent a cardiac evaluation at a 
VA medical facility in June 1995.  At that time, a 24-hour 
evaluation with a Holter monitor showed sinus rhythm with 
heart rate between 74-130 beats per minute with occasional 
isolated multifocal premature ventricular contractions and 
"very rare" isolated premature atrial contractions.    

In September 2002, the Veteran sought additional VA care as 
part of a routine appointment.  The Veteran denied chest pain 
and shortness of breath at the time of the examination.  A 
physical examination of the Veteran heart showed regular rate 
and rhythm without evidence of murmurs, gallops, or rubs.  
The impression was chronic dyspnea, among other conditions.    

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this 
case, the Veteran has not been provided a VA examination to 
determine the nature and etiology of the claimed heart 
condition and its relationship to service, if any.  As such, 
the RO should schedule the Veteran for a VA examination to 
address this issue.

Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Thus, the RO should request all VA medical 
records pertaining to the Veteran that are dated from January 
9, 2003 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the 
appropriate VA medical facilities and 
attempt to obtain medical treatment 
records pertaining to the Veteran that 
are dated from January 9, 2003 to the 
present.

2.  After the above development is 
completed, the RO should make 
arrangements with an appropriate VA 
medical facility for a VA examination 
to ascertain the nature and etiology of 
the claimed heart condition.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims 
folder and the remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary 
by the examiner should be conducted at 
this time, and included in the 
examination report.

Specifically, the examiner is asked to 
comment on the significance of the 
March 1981 in-service chest x-ray, if 
any, and indicate whether the Veteran 
had a chronic heart condition at the 
time of discharge from service or 
within one year after discharge from 
service.  

The examiner is also asked to indicate 
whether the Veteran has a current 
chronic heart condition and if so, the 
examiner is asked to express an opinion 
as to whether it is at least as likely 
as not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
period of active military service.  If 
the examiner determines that the 
Veteran does not have a currently 
diagnosed chronic heart condition, the 
examiner is asked to comment on the 
significance of the February 1993, June 
1995, and September 2002 VA treatment 
notes, if any.  The examiner must 
provide a complete rationale for any 
stated opinion.

3.  Thereafter, the RO should 
readjudicate the Veteran's claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. 
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  

The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (2009) failure to cooperate by attending the 
requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


